By the Court.
The “ offer in court to confess judgment for part of the amount claimed,” etc., which section 498 of the code authorizes the defendant to make, in an action for the recovery of money, must, to be effectual, be made in open court. Therefore, it is not sufficient for a defendant who wishes to make such offer, to merely place a written offer on file with the papers in the case, although the plaintiff may have notice that such offer has been so made.
Judgment of the district court reversing the judgment of the court of common pleas reversed, and judgment of the common pleas affirmed.